915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laurence ARMOUR, Plaintiff-Appellant,v.Richard PRYOR, Eddie Murphy, Paramount Pictures, Inc.,Defendants-Appellees.
No. 90-5385.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Laurence Armour appeals the summary judgment for defendants in this copyright infringement case filed under 28 U.S.C. Sec. 1338(a) with a pendant state fraud claim.  Armour moves for the appointment of counsel and for miscellaneous relief.  Upon consideration of the entire record, we conclude that summary judgment was proper.


3
Armour did not establish a genuine issue of material fact remaining for trial with respect to either his copyright or state fraud claims.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);  Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  Therefore, plaintiff's motions for appointment of counsel and for miscellaneous relief are denied, and the judgment of the district court is affirmed for the reasons stated in its order grating summary judgment filed July 31, 1989, and in its order filed October 23, 1989, denying plaintiff's motion to reconsider.  Rule 9(b)(5), Rules of the Sixth Circuit.